DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-5, in the reply filed on 7/24/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/24/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a generalized pressure-sensitive adhesive (PSA) comprising copolymer comprising the recited monomers of current claim 2; a generalized inorganic fluorescent material; a generalized tackifying resin; and generalized heat-expandable foaming particles, does not reasonably provide enablement for guidance as to any of the specific compounds and/or a class of compounds contemplated for the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-5 can be used as claimed and whether claims 1-5 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-5, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 1-5 read on any PSA comprising the monomeric components recited in current claim 2; any inorganic material that fluoresces; any tackifying resin; and any particles having heat-expandability and foaming properties while the specification simply reiterates the language of the claims.
no direction or guidance presented to one skilled in the art for determining what specific parameter(s) (monomeric proportions, weight-average molecular weight of the copolymer, etc.) of the claimed PSA are necessary to make the claimed light detectable thermal-release PSA; for determining what specific parameter(s) (absorption sensitivity, absorption cross section, etc.) of the claimed inorganic material are necessary to make the claimed light detectable thermal-release PSA; for determining what class or classes of tackifying resin (e.g., hydrocarbon(s), phenolic resins, etc.) are necessary to make the claimed light detectable thermal-release PSA; and for determining what specific parameter(s) (particle size distribution, particle diameter, etc.) of the claimed heat-expandable foaming particles are necessary to make the claimed light detectable thermal-release PSA having heat-expandable foaming.
	(c) There is an absence of working examples demonstrating exemplary copolymers(s), inorganic fluorescent material, tackifying resin(s) and heat-expandable foaming particles that would provide skilled in the art with any direction towards making the claimed light detectable thermal-release PSA.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/22/2021